DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-10, 12-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, with regard to claim 1 (independent claim 14 being substantively similar), Kang et al. (US 2011/0068224 A1) discloses a landing platform (abstract) comprising: a base (200) having an aperture therethrough (20, as shown in fig. 2); and a plurality of positioning arms (30, 40, 50, 60) rotatably attached to the base (figs. 5a-5b), wherein each of the plurality of positioning arms can rotate between an unlocked position and a locked position (para. [0050]), and wherein each of the plurality of positioning arms are configured to engage a positioning ring on an unmanned aerial vehicle (UAV) (figs. 5a-6) and further configured to reposition the UAV on the base (para. [0059]).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, the landing platform further comprising processor configured to: read an identifier code on the UAV; and determine a proper orientation of the UAV on the landing platform, wherein determining the proper orientation of the UAV on the landing platform includes determining the proper orientation based on the identifier code.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647